Citation Nr: 1612355	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  12-12 646	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for osteoarthritis of the right knee (right knee disability) secondary to severe medial compartment degenerative joint disease of the left knee (left knee disability).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and W.G.


ATTORNEY FOR THE BOARD

Marcella Coyne, Associate Counsel
INTRODUCTION

The Veteran had active service from November 1990 to May 1991 and January 1995 to January 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida denying the Veteran entitlement to service connection for her right knee disability as secondary to her service-connected left knee disability.  

The Veteran testified at a Board hearing in February 2016 in St. Petersburg, Florida before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

The Board notes that when the Veteran filed an application for benefits for her left knee disability in April 2003, the RO issued a decision denying entitlement to service connection in June 2003 in which it erroneously referred to her right knee instead of her left knee.  As such, the April 2010 RO decision denying service connection for the Veteran's right knee disability is the first and only decision with regard to her right knee disability, thereby rendering any discussion of reopening the Veteran's claim on the basis of new and material evidence inapplicable.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

FINDING OF FACT

According the Veteran the benefit of the doubt, the Veteran has osteoarthritis of the right knee that is related to her service-connected left knee medial compartment degenerative joint disease.


CONCLUSION OF LAW

Osteoarthritis of the right knee was incurred as result of service-connected left knee medial compartment degenerative joint disease.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Because the benefit is being granted in full, any development or notification actions under the Veterans Claims Assistance Act of 2000 (VCAA) do not avail the Veteran in pursuit of service connection for her right knee disability.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  As such, a discussion of whether the VA has met its statutory and regulatory duties to notify and assist the Veteran with development of her claim is unnecessary.

II. Standards Governing Evidentiary Analysis and Burden of Proof

Although the Board is required to state the reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  As such, the analysis herein focuses on the most salient evidence and explains what it either shows or fails to show.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

Accordingly, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

It is the Veteran's "general evidentiary burden" to establish the elements of her claim; in this case, the Veteran must establish the elements of service connection, which are outlined below in Part III.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  However, benefits can only be denied where the Board finds that the preponderance of the evidence weighs against the Veteran's claim.  See id.  Additionally, when the positive evidence supporting a claim of benefits and the negative evidence indicating a denial of benefits is relatively equal, the Veteran is entitled to the benefit of the doubt and the claim should be granted.  See 38 U.S.C.A. §5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Fagan, 573 F.3d at 1287; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III. Elements of Service Connection

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection for the claimed disorder on a direct basis, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  For the first criterion of a service connection claim, a disability is considered current so long as it exists at the time the claim is filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  Additionally, certain diseases and conditions are exempt from the third element of service connection, and no nexus showing is required.  See e.g., 38 C.F.R. § 3.317.

Moreover, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  Id.  Where aggravation is the basis of secondary service connection, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

A. Evidence and Analysis

First, the Veteran's service treatment records indicate that she injured her left knee in August 1997 while working out at the gym.  This is consistent with the Veteran's lay statement submitted in April 2003 in which she explains that she injured her knee due to malfunctioning equipment at a military base gym.  Three months later, in December 1997 she sought physical therapy, explaining that she had injured her left knee three months prior, and that while her knees did not bother her while she was running, she was experiencing pain at night.  A magnetic resonance imaging (MRI) test was performed, and she was diagnosed with degenerative joint disease of the medial left knee with meniscal injury.  Crepitus and only 106 degrees range of motion was noted in the left knee, and a restricted range of motion by 20 degrees with pain was noted in the right knee.  She was treated with Motrin and Amatrex.  A January 1998 service treatment note classified her left knee injury as a "hyperflexion injury" and indicated that although the Veteran was having no pain while running six to ten miles a day, she was experiencing significant pain at night.

An April 2009 treatment record from the Veteran's orthopedist Dr. K. N. at the Patrick Air Force Base (AFB) diagnosed the Veteran with osteoarthritis of both knees on the basis of X-ray results.  In doing so Dr. K. N. described the Veteran's right knee as follows: "medial right knee joint pain . . . accompanied by a popping sound" with the Veteran being "unable to straighten the right knee and the left knee," and a "grating sensation in the right knee."  The examiner went on to note that the Veteran had a history of bilateral knee pain with "several evaluations in the military," citing 1997 and 1998 treatment records.  He further notes that while the Veteran's left knee was treated the most while she was on active duty, "since this injury she has had to walk differently and has pain in the [right] knee as well."  He also indicated that the Veteran reported that her knee pain occurred at night.  He then opined that the Veteran's right and left knee injuries were "clearly more likely than not" related to service and that it is "more likely" that the Veteran's right knee disability is caused partially by her left knee injury sustained in service.  He further notes that he spent over half of the appointment discussing the Veteran's diagnosis and treatment plan with her.

With regard to the above April 2009 orthopedic evaluation the Veteran testified that the orthopedist she saw was very thorough, checking the bottom of her shoes to observe the wear on them after which he showed her the decreased amount of sole on her right shoe; he then explained that she was putting all of her weight on the right leg.  She also stated that she had a total left knee replacement in 2014 and a knee replacement on her right knee in 2015.  The Veteran later submitted private treatment records from Viera Hospital documenting these surgeries at the hearing.  She described current symptoms of severe neuropathic pain at night, limited ability to garden, inability to golf and play other sports, limited ability to walk, and difficulty walking up and down the stairs.  She further testified that she had installed rails onto the stairway in her home prior to her surgeries.

Two VA examinations were conducted, one in April 2010, and the second in April 2012.  Both examiners provided negative etiology opinions, finding that the Veteran's right knee disability was not incurred in or the result of service.  In providing an etiology opinion, the April 2010 examiner noted that arthritis is common at the Veteran's age and opined "although it is possible that she has put additional strain on her right knee due to her service-connected left knee condition . . . this represents only a possibility and not at least [a] 50/50 probability."  This examiner failed to provide an etiology opinion as to whether the Veteran's right knee disability was aggravated by her left knee disability.  This examiner did not cite the April 2009 Patrick AFB orthopedic opinion.  Moreover, the examiner's opinion was made notwithstanding his findings of "abnormal shoe wear pattern bilaterally," "mildly antalgic" gait pattern, crepitus on motion, and reduced range of motion.

However, the April 2012 examiner did provide an opinion as to aggravation as well as whether the Veteran's right knee disability was directly caused by her left knee disability.  That examiner provided the same rationale for both direct causation and aggravation reasoning that "although the [o]rtho clinic opines in 2009 that the right knee condition is due to the left knee condition, there is no rationale provided . . . [and] there are no medical records documenting abnormal gait between 1999 and 2009; [t]he Veteran possibly ran a marathon in 2008."  In support of this rationale, the examiner cited a VA treatment record from January 2008 where the Veteran reported anxiety secondary to an upcoming marathon.  This opinion was made notwithstanding the examiner's review of the April 2010 examination report, and the Veteran's service treatment records documenting her left knee injury and limited range of motion of her right knee in December 1997.  The examiner did not comment on the "abnormal shoe wear pattern" and "mildly antalgic" gait pattern noted in the April 2010 VA examination report.  At her February 2016 hearing, the Veteran stated that she was surprised that the April 2012 VA examiner had found her to have no abnormal gait, because he had not "looked at any of that," and he did not spend much time with her in contrast to the April 2009 orthopedist who was "very very thorough."

First, the Board finds the Veteran's lay assertions as to her right knee disability, including onset, to be both competent and credible.  In doing so, the Board acknowledges that, as demonstrated by her service personnel records, the Veteran was a registered nurse, and therefore has a higher degree of medical competency than the average lay person.  Moreover regardless of medical training, symptoms such as pain at night, bearing more weight on her right leg than her left leg, functional loss, and onset of right knee pain after injuring her left knee, are well within a lay person's ability to observe.  Additionally, the Veteran is also credible and competent to observe the thoroughness of her orthopedic examination relative to the April 2012 VA examination given her medical background.

Second, after comparing both the April 2010 and April 2012 VA examinations to the April 2009 opinion provided by the Veteran's orthopedist, the Board finds that the April 2009 opinion provides the most probative evidence of record.  In doing so the Board notes that despite two negative etiology opinions by VA examiners, a review of the Veteran's lay assertions, diagnosis, and service treatment records greatly support the rationale of that opinion.  Moreover, the Board finds that the February 2012 VA examiner's rationale is not adequate in that it fails to acknowledge that despite her knee injuries, the Veteran's service treatment records show that she was consistently able to run long distances, that she demonstrated reduced range of motion and pain in the right knee during service, and that the prior February 2010 VA examination report had noted abnormal shoe wear and gait.  As such, accordingly the Veteran the benefit of the doubt, entitlement to service connection for her right knee disability is warranted.  








							(Continued on the next page)

ORDER

Service connection for osteoarthritis of the right knee is granted.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


